Citation Nr: 0911804	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sleep disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to November 
1945 in the Navy.  He served in combat in World War II from 
February 1943 to May 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to an 
evaluation for anxiety reaction in excess of 30 percent and 
found that new and material evidence had not been submitted 
to reopen a claim for entitlement to service connection for a 
sleep disorder.    

In December 2007, the Veteran failed to appear at a hearing 
before the Board at the RO.  Therefore, the motion for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

In August 2008, the Board remanded the appeal with regard to 
the increased evaluation for anxiety reaction and whether new 
and material evidence had been submitted to reopen a claim 
for entitlement to service connection for a sleep disorder.  
The case has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Entitlement to service connection for a sleep disorder 
was initially denied in an unappealed January 2005 rating 
decision; the claim was most recently denied in a March 2006 
rating decision. 

2.  Evidence received since the March 2006 rating decision is 
cumulative or redundant of the evidence previously of record 
and does not raise a reasonable possibility of substantiating 
the claim.  

3.  The Veteran's anxiety reaction manifests occupational and 
social impairment that most nearly approximates an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for a sleep disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

2.  The criteria for a rating in excess of 30 percent for 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1110, 
1155; 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in December 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
evaluation.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In an August 2008 VCAA letter, the Veteran was 
provided with notice that complies with Kent.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  

The Veteran was provided notice that complies with Vazquez-
Flores in August 2008.

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the Veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in October 
2008 for anxiety reaction and in October 2004 for a sleep 
disorder.
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7104(b).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the new claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

 
Sleep Disorder

The Veteran was previously denied service connection for a 
sleep disorder by a January 2005 rating decision.  The 
evidence at the time included the service medical records, 
which were negative for treatment of a chronic sleep 
disorder, and an October 2004 VA examination, which 
established that the Veteran had not been diagnosed with nor 
treated for a chronic sleep disorder.  In fact, the Veteran 
had reported to the examiner that he had never had any 
sleeping issues.  The examiner noted that the Veteran did not 
have dyspnea, chest pains, palpitations or a history of 
sleeping problems. 

The current claim to reopen was received in April 2006.  The 
evidence received subsequent to the January 2005 rating 
decision includes VA medical records without pertinent 
reference to a sleeping disorder and an October 2008 VA 
examination for anxiety reaction.  While the Veteran reported 
during his examination waking up during the night and getting 
four hours of sleep per night, those symptoms were attributed 
to his service connected generalized anxiety disorder.  There 
is no competent evidence establishing that the Veteran has a 
current chronic sleep disorder.  

Therefore, the evidence does not relate to an unestablished 
fact necessary to substantiate the claim, i.e. the presence 
of a current disability.  Reopening of the claim is not 
warranted.  



Increased Rating for Anxiety Reaction

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A rating of 30 percent is warranted if there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9400.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Id.

A GAF score of 51-60 is appropriate where there are, 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran was granted service connection for anxiety 
reaction in a June 1956 rating decision with an initial 
evaluation of 10 percent assigned effective August 1955.  In 
a January 2005 rating decision, the Veteran was granted an 
increased evaluation for anxiety reaction of 30 percent 
effective June 2004.  

The Veteran was provided a VA medical examination in October 
2004 where he stated that his anxiety began during his active 
service in World War II in the 1950s.  He noted that he 
worried about financial and family issues and that his 
anxiety had occasionally prevented him from going to work.  
He denied having nightmares or intrusive memories, stated 
that he had not received any formal psychiatric treatment in 
the past, and that he was currently retired.  

The examiner noted that the Veteran's chief complaint was 
memory loss and that he had been diagnosed previously with 
dementia.  The Veteran was noted to be able to manage his own 
financial affairs and he reported that his retirement 5-6 
years prior was unrelated to his anxiety.  The examiner 
diagnosed the Veteran with generalized anxiety disorder 
exacerbated by concerns about Alzheimer's and dementia and a 
GAF score of 55 was assigned.   

The Veteran was afforded a second VA psychological 
examination in January 2006.  During the examination, the 
Veteran noted that he was able to continue his daily 
activities such as housework, yard work and shoveling snow 
and that he read the newspaper every day and followed sports.  
He stated that he was retired and that he was providing 
financial assistance to two of his three children.  He denied 
having panic attacks and stated that he was not depressed or 
anxious.  The examiner noted that it was clear that the 
Veteran experienced anxiety and diagnosed moderately severe 
generalized anxiety disorder and dementia of the Alzheimer's 
type.  A GAF score of 40 was assigned. 

The Veteran's most recent VA examination was conducted in 
October 2008.  He was noted to have experienced an increase 
in anxiety that resulted from his worsening dementia and 
Alzheimer's.  The examiner found that the Veteran's symptoms 
of anxiety alone would not affect his employability, but his 
Alzheimer's issues would prevent him from being gainfully 
employed.  

The Veteran was able to perform most activities of daily 
living such as driving, shopping, and handling major 
household tasks with limited to no assistance from his 
family.  He continued to have good interpersonal skills of 
relating and transacting with individuals and was capable of 
caring for himself and maintaining routine behavior.  

The Veteran denied any major depression or intense anxiety 
and the examiner noted that there was no evidence of any 
thought disorders, delusions, or disorganized thinking.  The 
examiner stated that the Veteran presented with intense inner 
psychic agitation and could be emotionally volatile and 
experienced emotional flooding when stressed. The Veteran was 
also having trouble with waking up during the night.  

The examiner concluded that the Veteran continued to meet the 
criteria for moderately severe generalized anxiety disorder 
and dementia probably of the Alzheimer's type.  The Veteran 
was assigned a GAF score of 55 when solely considering his 
anxiety and an overall GAF score of 40 was assigned due to 
the Veteran's Alzheimer's disease.  The examiner stated that 
the decrease in the Veteran's activities of daily life and 
employability were due to his increasing dementia and not 
because of an increase in anxiety.  


Analysis

The severity of the Veteran's anxiety reaction was described 
in the January 2006 and October 2008 VA examination reports 
as moderately severe.  While the Veteran reported symptoms of 
anxiety, worrying and palpitations in January 2006 and denied 
such symptoms in October 2008, both examiners stated that the 
Veteran clearly experienced anxiety.

The Veteran was assigned a GAF score of 55 when solely 
considering his service connected anxiety reaction and not 
his dementia-related symptomatology.  This score is 
consistent with moderate symptoms considered by a 30 percent 
impairment evaluation. 

The October 2008 VA medical examiner reported that the 
Veteran was able to interact socially and to perform his 
daily life activities with very limited assistance from his 
family.  He had been married for 66 years and regularly spent 
time with his three children and seven grandchildren.  He 
regularly completed housework, yard work and shoveling snow 
and he watched television, followed sports and read the 
newspaper every day.  The examiner stated that the Veteran's 
ability to interact socially and to perform his daily life 
activities, while occasionally diminished, had not been 
impaired any further due to his anxiety reaction.  

Additionally, the October 2008 VA examiner indicated that the 
Veteran's service connected anxiety reaction alone would not 
affect his employability should he ever want to come out of 
retirement.  His Alzheimer's issues would prevent him from 
being gainfully employed.

The medical evidence also demonstrates that the Veteran has 
denied symptoms associated with a 50 percent evaluation such 
as depressed mood, weekly panic attacks, disturbances in 
mood, and difficulty maintaining effective relationships.  
While the Veteran expressed frustration with the use of his 
hearing aid, there was no evidence of any mood disturbance.  
Furthermore, the January 2006 and October 2008 examiners 
noted that the Veteran's judgment was good and fair and there 
was no evidence of a thought disorder or disorganized 
thinking.  

Although the Veteran has had increasing difficulty with his 
memory and has experienced anxiety as a result, his memory 
loss has been attributed to non-service connected dementia, 
specifically Alzheimer's disease.  

Based on the foregoing, the Board concludes that a 30 percent 
evaluation is warranted, and the preponderance of the 
evidence is against an evaluation in excess of 30 percent.  
Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's generalized anxiety 
disorder is manifested by anxiety and worrying.  These 
manifestations are contemplated in the rating criteria that 
contemplate occupational and social impairment due to such 
symptoms as depressed mood, anxiety, suspiciousness, and 
panic attacks.  The rating criteria are therefore adequate to 
evaluate the Veteran's disabilities.  Referral for 
consideration of extraschedular rating is, therefore, not 
warranted.


ORDER

New and material evidence having not been received, reopening 
of the claim for entitlement to service connection for a 
sleep disorder is denied.

Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction is denied.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


